MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED February 24, 2009 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Welwind Energy International Corporation File No. 000-26673 Ladies and Gentlemen: We have read the statements that we understand Welwind Energy International Corporation will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ Moore & Associates Chartered Moore & Associates Chartered 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501 1
